Citation Nr: 1703079	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  05-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1967 to September 1991.  Among other awards, the Veteran received the Air Force Commendation Medal, National Defense Service Medal with one Bronze Star, and Armed Forces Expeditionary Forces Medal.  

This matter was initially addressed by the Board of Veterans' Appeals (Board) in a September 2011 remand.  At that time, the Board addressed two claims for increased ratings and determined that a TDIU had been reasonably raised by the record and was part and parcel of those increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case has an extensive procedural history.  The Board has remanded the issue on appeal for additional development multiple times between September 2011 and February 2016.  As the actions specified in the most recent February 2016 remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to a higher than 10% evaluation for coronary artery disease and entitlement to service connection for chronic jaw deterioration have been raised by the record in an April 2014 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the appeal period, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  



I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notice of the requirements to substantiate a claim for a TDIU in a November 2011 letter.

In November 2011 and April 2016, the RO asked the Veteran to complete and submit the enclosed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  As the Veteran was informed of the evidence required to substantiate his TDIU claim, and he chose not to submit any additional evidence regarding his employment history, education, and training, including the VA Form 21-8940, the Board will proceed to adjudicate the TDIU claim based on the evidence of record.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2006, May 2012, and June 2016, with subsequent addenda opinions provided in April 2013, May 2013, November 2013, and February 2014.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing and following substantially gainful employment.  In particular, the Veteran argues that his hands and fingers are so disabling that he is unable to perform occupational tasks, including gripping or grabbing items (even light pieces of paper), typing, working with tools, lifting heavy items, and any repetitive form of activity, as these activities only cause his pain to increase significantly.  He said that his hands experience swelling and constant pain and discomfort which are treated with multiple daily pain medications.  See June 2013 and May 2014 statements.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As previously discussed above, the Board, in its September 2011 remand, found that a TDIU had been reasonably raised by the record as part and parcel of its increased rating claims that were on appeal.  Those increased rating claims were initiated on August 19, 2003.  However, the evidence shows that the Veteran last official day of work was on September 30, 2005.  Therefore, the relevant appeal period for the Veteran's TDIU claim is as of October 1, 2005.  

From October 1, 2005, the Veteran has a combined evaluation of 30 percent: hypertension as 10 percent disabling; coronary artery disease status post angioplasty and myocardial infarction as 10 percent disabling; residuals of the right thumb trigger finger release (dominant) as 10 percent disabling; and noncompensable evaluations for left fourth trigger finger (non-dominant) and tenosynovitis of the right index finger, status post surgery (dominant).  At a 30 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

Although, from October 1, 2005, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).  

As previously discussed above, the Veteran did not submit a VA Form 21-8940 as requested by VA.  As the Veteran was informed of the evidence required to substantiate his TDIU claim in November 2011 and April 2016, and he chose not to submit any additional evidence of his employment history, education, and training, including the VA Form 21-8940, the Board will proceed based on the evidence of record.  

The available evidence shows that since the Veteran's discharge, the Veteran had a job where he performed manual or administrative work from March 1992 to July 1993.  He was unemployed from July 1993 to January 1994.  Starting in January 1994, the Veteran was employed by the U.S. Postal Service as a city carrier.  At approximately 1998, the Veteran became a supervisor of customer service at the U.S. Postal Service.  He remained at the U.S. Postal Service until his retirement on September 30, 2005.  See April 1994 Occupational History, June 2002 employer's statement, and September 2006 VA examination.  

Multiple lay statements from the Veteran's employer describe the Veteran's performance at the U.S. Postal Service while he was working as a supervisor.  During that time, the Veteran complained of the pain and at the base of his right thumb, his right index finger and his left ring finger.  Due to the discomfort, the Veteran was unable to type or write for extended periods of time, to apply sufficient leverage to release the retaining bars for mail cages, had a tendency to drop things that were held between his thumb and index finger, and had difficulty picking things up with the index finger and thumb.  A co-worker explained that he started occasionally assisting the Veteran with duties that he was unable to functionally complete, and then the Veteran's pain increased to the point where it became a daily occurrence.  The problems with his fingers and thumb prevented him from grasping small items (i.e., pens, pencils, and paperclips).  Pain and limited mobility hampered his ability to write correspondence, reports, and daily workload sheets.  In April 2003, July 2003, and May 2005, the Veteran underwent trigger release surgeries on his left ring finger, right index finger, ring finger and right little finger.  He was placed on restricted light duty after his 2003 surgeries.  He took prescription pain medication that made him disoriented at times.  See June 2002 and October 2003 employer statements, October 2003 statement of private treating physician, and May 2005 private operative report.  

The record documents various explanations for the Veteran's retirement from the U.S. Postal Service, including medical retirement for his hands and back, voluntary retirement due to a non-service-connected back problem with two surgeries, and voluntary retirement because he was at minimal retirement eligibility.  Reports made during November 2005 and April 2006 VA clinic visits document that the Veteran was not working as a postal worker, because he could no lift more than 70 pounds due to his back condition and could not grab with his hands due to the chronic pain and swelling of his right hand.  In a May 2014 statement, the Veteran asserted that if he did not return to work, he was offered a choice by his employer to voluntary retire, because he had met the basic retirement requirements or they would release him.  He said that he agreed to retire because he could not lift heavy items, his hands were painful and swollen, he needed to take pain medication for his back, and his activity was limited to staying in his hospital bed at home.  

In an April 2006 statement, the Veteran's private treating physician, who had been treating the Veteran for his musculoskeletal disabilities since March 2003, noted that the Veteran had recurrent trigger fingers of both hands, cervical spine degenerative disc disease (DDD) with right radiculopathy, right carpal tunnel syndrome with concurrent ulnar neuritis, and chronic low back pain not completely resolved with back surgery.  The private treating physician found that primarily because of the musculoskeletal/neurologic problems of the right upper extremity, the Veteran had lost coordination, strength, endurance, and dexterity of his hand to be able to efficiently comply with the physical demands of his job.  

At a September 2006 VA examination, the Veteran reported that his supervisory role at the post office required him to type, write, lift 70 pounds, drive, and answer phones.  Because of the problems with his hands, the Veteran said he could not type or write for more than 15 to 20 minutes.  While operating manual vehicles, the Veteran experienced pain in his hand while steering.  He also could not lift 70 pounds.  Due to problems with his hands, the Veteran said he missed one to two weeks of work from September 2004 to September 2005.  The Veteran reported that he was applying for medical retirement from the postal service for his hands and back.  An objective evaluation showed that the Veteran had a slightly diminished grip strength in his right hand as compared with his left and diminished strength to 3/5 in his right index finger.  The examiner noted that there were multiple trigger finger abnormalities with negative x-rays.  

In May 2012, the Veteran underwent VA examinations for his service-connected disabilities.  

For his hypertension, the Veteran did not report any symptoms and no abnormal objective findings were made.  The examiner determined that the Veteran's hypertension did not impact his ability to work.  

For his coronary artery disease, the examiner noted that the Veteran had no further cardiac interventions since his 2002 heart attack and angioplasty with stent placement.  A 2011 Treadmill Stem Test and 2012 electrocardiogram (EKG) were normal.  The examiner noted that the Veteran's exercise consisted of walking his Pomeranian dog two to three times per day for one to one and a half hours each time.  Upon METs testing, the Veteran reported experiencing dyspnea, and the examiner noted that the Veteran's METS level was at greater than 7 to 10 METs.  Based on the objective findings, the examiner determined that the Veteran's coronary artery disease did not impact his ability to work.  

For his right thumb, right index, and left fourth finger, the Veteran reported having intermittent pain precipitated by cold weather, holding, grabbing, and typing or emailing more than 15 minutes.  His symptoms were relieved by pain medications, rest and stretching.  Upon objective evaluation, the examiner found no limitation of motion, no evidence of painful motion, no functional loss, and no tenderness or pain to palpation.  He had normal muscle strength testing results.  No assistive devices were used.  A May 2004 bilateral hands x-ray showed no significant abnormality.  The examiner determined that the Veteran's service-connected thumb and finger disabilities did not impact his ability to work.  

At his May 2012 VA examination, the Veteran explained that he had back problems with two surgeries, did not work for two years, and retired in 2005, because he was at the minimal retirement eligibility.  The examiner noted that the Veteran's service-connected disabilities were permanent, but not disabling.  The examiner opined that the Veteran's service-connected disabilities did not prevent him from securing or following substantially gainful occupation.  

In a May 2013 VA addendum opinion, the examiner opined that based on the Veteran's service-connected disabilities, and citing the Veteran's current functional status, he would be able to do sedentary and physical labor.  The examiner noted that the Veteran had voluntarily retired from the post office reportedly due to his non-service-connected back problem.  

Referring to the precipitating factors identified by the Veteran at his May 2012 VA examination, in a November 2013 VA addendum opinion, for each of the Veteran's service-connected disabilities, the examiner opined that the functional impairment caused by those factors would not render the Veteran unemployable.  

Because the examiner did not address whether the Veteran's combined service-connected disabilities made him unemployable, the RO obtained another addendum opinion.  In a February 2014 VA addendum opinion, the examiner stated that "none of the conditions taken individually render this Veteran unemployable...therefore, it stands to reason that taken together, and as verified by the Veteran, he can do all of his ADLs (activities of daily living), he drives, he even walks his dog 2-3 times per day for 1-1.5 hours each time...therefore he too could work if he chose to.  He only retired from the post office in 2005 because he had accumulated enough time to reach minimal retirement eligibility."  Overall, the examiner found that based on the Veteran's own documented limitations, all of the Veteran's medical conditions taken together would not prevent him from obtaining or maintaining employment.  

In 2014 and 2015, Tripler Army Medical Center treatment records document the Veteran's continued problems with his hands and his functional status.  An October 2014 clinic note documents that the Veteran had severe weakness of the right hand and mild weakness of the left hand.  No sensory deficit was found.  At a July 2015 clinic visit, the Veteran reported having constant pain in his hands with some relief from taking Percocet.  He used a cane and walker for mobility.  For exercise, the Veteran reported that he walked for about 45 minutes around the house twice a day, walked his Pomeranian dog around the house, and tried to walk a little around the house.  His wife drove him to his appointments.  He was able to independently perform all his activities of daily living, except he needed help with bathing because he had difficulty reaching his back with his arms and needed help with putting on his shirt because of the limitation with his arms.  Otherwise, he did not require assistance with dressing himself.  

Another VA examination was provided to the Veteran in June 2016 to determine the current severity of the service-connected disabilities and obtain another opinion on the Veteran's employability due to those disabilities.  

For the Veteran's hypertension, the June 2016 VA examiner, following an objective evaluation, determined that it did not impact the Veteran's ability to work.

For the Veteran's coronary artery disease, the objective EKG and echocardiogram test results showed that the Veteran had hypertrophy and a normal sinus rhythm.  Upon METS testing, the Veteran reported symptoms of dyspnea and fatigue, and the June 2016 VA examiner noted that the Veteran had a METs level at greater than 5 to 7 METs.  Following the objective evaluation, the examiner determined that the Veteran's coronary artery disease did not impact his ability to work.  

For the Veteran's right thumb, right index finger, and left fourth finger, the June 2016 VA examiner noted that the Veteran had multiple contractures in both hands, though the right was worse than the left, causing pain and stiffness in his thumb, ring and little fingers.  The Veteran reported having pain flare-ups in his hands, stiffness, and shooting needlelike pains through both hands.  His day-to-day limitations were reportedly pain, weakness, and difficulty grasping; difficulty using a walker or cane to move around the house; and difficulty with writing, eating, dressing, and grooming.  Upon objective evaluation, the examiner found that the Veteran's right and left hands had an abnormal range of motion, had functional loss exhibited by stiffness and shooting needlelike pains, had evidence of pain with use, and squeezing the palm caused pain.  The examiner concluded that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  His hand grip was normal on the left and diminished at 4/5 on the right.  A bilateral hands x-ray showed no significant joint or bony abnormality.  Reiterating the functional limitations reported by the Veteran, the June 2016 VA examiner concluded that the Veteran's service-connected thumb and finger disabilities had a moderate to severe negative effect on usual occupation and daily activities due to pain and decreased mobility.  

Throughout the relevant appeal period, the Board finds that the evidence of record does not reveal factors outside the norm resulting in unemployability.  During this appeal period, the Veteran has not shown that his current service-connected disabilities (hypertension, coronary artery disease, residuals of the right thumb trigger finger release, left fourth trigger finger, and tenosynovitis of the right index finger, status post surgery) significantly hamper his ability to maintain some form of gainful employment.  Notably, the record shows that the Veteran, on multiple occasions, reported that his non-service-connected back problems were a factor in his decision to retire.  Even the Veteran's private treating physician found that the Veteran's inability to perform the physical demands of his job due to his lost coordination, strength, endurance and dexterity of his right hand were due to both his service-connected thumb and finger disabilities, as well as his non-service-connected cervical spine degenerative disc disease with right radiculopathy and right carpal tunnel syndrome.  The Board acknowledges that the June 2016 VA examiner found that the Veteran's service-connected right thumb, right index finger and left fourth finger had a moderate to severe negative effect on usual occupation and daily activities due to pain and decreased mobility.  However, the Veteran has also asserted his ability to perform many of his activities of daily living independently, albeit with some difficulty.  Furthermore, the clinical findings at the June 2016, while found to be medically consistent with the Veteran's report of functional loss during flare-ups, do not demonstrate that the Veteran's service-connected thumb and finger disabilities to be of such severity as to show an inability to perform all forms of gainful employment.  

The Board is sympathetic to the Veteran's lay assertions regarding his functional limitations due primarily to his service-connected thumb and finger disabilities.  Indeed, the available clinical evidence during the relevant appeal period demonstrates that the Veteran's service-connected thumb and finger disabilities are debilitating and can impact his ability to perform occupational tasks.  However, that same clinical evidence does not support a finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning to the point where the Veteran is unable to work.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment throughout the appeal period, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  38 C.F.R. § 4.16 (b).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


